DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 12 July 2021 has been considered but does not overcome the art of record.  Claims 21-28 have been added and claims 11-19 have been canceled.  Claims 1-10 and 20-28 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9-10, 20-21 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010/146230 to Usenius et al (Usenius).
Concerning claim 1, Usenius discloses a method for operation of a timber-working device, the method comprising the steps of:
determining at least one hazard zone associated with the at least one operation of the timber working device (as discussed below, Usenius is determining a hazard zone);

receiving at least one signal output from the orientation sensor indicative of whether the detector has detected reflection of the electromagnetic wave (page 3, lines 4-10); 
determining whether the predetermined location is within the hazard zone based on the signal received from the orientation sensor (page 3, lines 4-10).
Concerning claim 9, Usenius discloses further comprising adjusting the at least one hazard zone based at least in part on the current configuration of the timber-working device (as the zone is based on the position of the harvesting line, which is dependent on the configuration of the device).
Concerning claim 10, Usenius discloses transmitting notification of the predetermined location being within the hazard zone to an operator device (page 3, lines 4-10).
Concerning claim 20, Usenius discloses a timber-working system, comprising: 
a timber-working device (1) configured to perform at least one operation having an associated hazard zone; 
at least one orientation sensor (2, 4) comprising a directional wireless device, wherein the directional wireless device comprises: 
an electromagnetic wave transmitter (the laser lines) configured to transmit an electromagnetic wave within a window aligned with the hazard zone; and 
a detector (page 3, line 34 to page 5, line 8) configured to detect reflection of the electromagnetic wave from a predetermined location demarcated by a material with reflective properties, the directional wireless device of the at least one orientation sensor positioned on a moving element of the timber-working device and the moving element configured to perform one of moving and carrying a timber, the predetermined location separated from the moving element of the timber-working device; 
wherein the orientation sensor is configured to output at least one signal indicative of whether the detector has detected reflection of the electromagnetic wave; and at least one processor configured to: 
receive the signal from the orientation sensor; 
determine whether the predetermined location is within the hazard zone based on the signal received from the orientation sensor (as it is capable of doing so).
Concerning claim 21, Usenius discloses a cutting tool (inherently disclosed as a felling head by definition includes a cutting tool for cutting down the trees) configured to cut through a stem being processed by the timber-working device, wherein the at least one hazard zone projects from the cutting tool.
Concerning claim 26, Usenius discloses the at least one hazard zone includes a hazard zone projecting from either side of the cutting tool (as it is capable of doing so).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usenius in view of U.S. Patent No. 8,836,529 to Thomsen (Thomsen).
Concerning claim 22, Usenius does not disclose the structure of the cutting tool.
Thomsen discloses a tree harvester comprising a cutting tool includes at least one chainsaw (10) comprising a saw chain (10C), a saw bar (10B) around 
Because both these references are concerned with a similar problem, i.e. tree harvesting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the harvester head of Usenius such that the cutting tool instead comprises the chainsaw of Thomsen.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the cutting tool of Usenius with that of Thomsen will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 23, Usenius in view of Thomsen discloses the at least one hazard zone centers about the saw drive gear (as it is capable of doing so).
Concerning claim 24, Usenius in view of Thomsen discloses the at least one hazard zone extends through substantially 90 degrees in a plane aligning with the saw bar (as it is capable of doing so).
Concerning claim 25, Usenius in view of Thomsen discloses the at least one hazard zone extends through substantially 30 degrees in a plane substantially lateral to a plane aligning with the saw bar (as it is capable of doing so).
Concerning claim 27, Usenius does not disclose the timber-working device includes a drive mechanism including at least one driven roller.

Because both these references are concerned with a similar problem, i.e. tree harvesting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the harvester head of Usenius such it includes the driven roller of Thomsen.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the driven roller of Thomsen to the timber-working device of Usenius will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 28, Usenius in view of Thomsen discloses the at least one hazard zone includes a hazard zone projecting from the timber-working device in at least one direction in which a stem is driven by the drive mechanism (as it is capable of doing so).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art of record does disclose determining a hazard zone, it does not disclose the hazard zone is determined based on the likely path of an object being propelled from the timber-working device, and the predetermined location is a location of an operator cab.  Claims 3-8 are dependent on claim 2 and thus contain the same allowable subject matter.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. Applicant argues that Usenius does not disclose transmitting an electromagnetic wave within a window aligned with the hazard zone.  However, Usenius does disclose this feature.  Page 2, lines 18-19 discusses using a laser line and using the laser line to monitor a hazard zone (in this case the intended fall place of the tree).  A laser is an electromagnetic wave as it is simply slight which by definition is a type of electromagnetic wave.  As the device is creating the laser line, it is thus transmitting an electromagnetic wave.  This is transmitted within a window aligned with the hazard zone as it is being directed to the tree and as the hazard zone is determined by the position of the tree and its fall place the laser is thus transmitted within a window that is aligned with the hazard zone.  Applicant also argues that Usenius does not disclose the detector is configured to detect reflection of the wave.  However, as the laser is being used to determine the hazard zone, the only way to detect the laser is to see the light reflecting back from the tree and thus Usenius discloses this.  It is also noted that the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
10/22/2021